Citation Nr: 0839717	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  06-00 002	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUES

1. Entitlement to service connection for tinnitus.  

2. Entitlement to service connection for lipomas of the arms, 
abdomen, and thighs.  

3. Entitlement to a rating higher than 60 percent for 
diabetes mellitus with peripheral neuropathy of the upper and 
lower extremities, hypertension, cough, and erectile 
dysfunction.  

4. Entitlement to an effective date prior to December 10, 
2002, for the grant of service connection for nephropathy 
with proteinuria and urinary frequency associated with 
diabetes mellitus. 

5. Whether the rating reduction from 30 percent to 0 percent 
for nephropathy with proteinuria and urinary frequency 
associated with diabetes mellitus effective 
June 1, 2006, was proper. 

6. Whether the severance of service connection for the scars 
on the fingertips of both hands associated with diabetes 
mellitus, effective June 1, 2006, was proper.


REPRESENTATION

Veteran represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, had active service from 
July 1987 to July 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in April 2004 and in March 2006 
of a Department of Veterans Affairs (VA) Regional Office 
(RO). 

In the rating decision in March 2006, the RO reduced the 
rating for the nephropathy with proteinuria and urinary 
frequency associated with diabetes mellitus from 30 percent 
to 0 percent, effective June 1, 2006.  The RO also severed 
service connection for scars on the fingertips of both hands 
associated with diabetes mellitus, effective June 1, 2006.  

The Board reasonably construes the veteran's statement, 
reduced to a writing in a report of contact, dated in July 
2006, as a notice of disagreement to the rating reduction for 
nephropathy with proteinuria and urinary frequency associated 
with diabetes mellitus from 30 percent to 0 percent, 
effective June 1, 2006. 

In January 2007, the veteran withdrew his request for a 
hearing before a Veterans Law Judge.  

For the reasons expressed below, the claims are REMANDED to 
the RO via the Appeals Management Center in Washington, DC. 

REMAND

A decision on the claim for an effective date prior to 
December 10, 2002, for the grant of service connection for 
nephropathy with proteinuria and urinary frequency associated 
with diabetes mellitus is deferred until the other claims are 
fully developed. 

Tinnitus

In statements, dated in March 2006 and in November 2006, the 
veteran requested a copy of the VA examinations that were 
conducted by Dr. F. and P.W., audiologist, in August 2005.  
The record shows that the RO requested an ear examination and 
an opinion regarding a relationship between any tinnitus and 
military service.  The file contains a VA fee-basis 
examination conducted in August 2005 by Dr. F., but there is 
no report of an ear examination.  

Lipomas

The record contains conflicting evidence as to the presence 
or absence of chronic lipomas of the arms, abdomen, and 
thighs.  The veteran should be reexamined to ascertain 
whether the veteran has a chronic lipoma condition and 
whether it is related to service-connected disability, as 
claimed.  

Diabetes Mellitus

The veteran should undergo another VA examination to 
reconcile the disparate findings in relation to diabetes 
mellitus and to assess the current severity of the condition.  
The Board deems the VA examination in August 2005 inadequate 
for rating purposes and the findings in the private treatment 
records are at variance with those on VA records.  



Nephropathy

In the rating decision in March 2006, the RO reduced the 
rating for the nephropathy with proteinuria and urinary 
frequency associated with diabetes mellitus from 30 percent 
to 0 percent, effective June 1, 2006.  The Board reasonably 
construes the veteran's statement, reduced to a writing in a 
report of contact, dated in July 2006, as a notice of 
disagreement to the rating reduction.  As a statement of the 
case has not been issued, a remand is necessary.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Fingertip Scars

There is conflicting evidence as to whether or not the 
veteran actually has scars, and the conflict needs to be 
resolved in order to address the claim of severance of 
service connection. 

Accordingly, the case is REMANDED for the following action:

1. Request the report of the VA ear 
examination conducted in August 2005.  

If unavailable or if deemed inadequate 
for rating purposes, afford the veteran 
a VA audiology examination to determine 
whether the veteran has tinnitus and, 
if so, whether the current tinnitus is 
at least as likely as not related to 
veteran's noise exposure during 
service.  The claims file should be 
made available to the examiner for 
review. 

2. Ensure that the veteran receives 
copies of the VA examinations in August 
2005 (fee-basis, dated August 26, 2005, 
and the VA ear examination, if 
available). 

3. Schedule the veteran for a VA 
examination by an endocrinologist to 
ascertain the severity of diabetes 
mellitus and its complications.  The 
claims file should be made available to 
the examiner for review.  

The examiner should comment on the 
following:

a). Does the veteran require more 
than one daily injection of 
insulin a day and does the veteran 
require the regulation of 
activities, that is, avoidance of 
strenuous occupational and 
recreational activities prescribed 
by a physician? 

b). Does the veteran have episodes 
of ketoacidosis or hypoglycemic 
reactions requiring 
hospitalizations and if so, how 
many hospitalizations during a 
year or the number of monthly or 
weekly visits to a diabetic care 
provider, plus either progressive 
weight loss and strength.  

The examiner should comment on the 
following complications of diabetes 
mellitus:

c). What are the predominant 
diastolic and systolic blood 
pressure readings?  

d). Are there any lipomas of the 
arms, abdomen, and thighs and, if 
so, are they associated with the 
veteran's diabetes mellitus?  



The examiner should comment on 
the clinical significance of 
the findings of no lipomas or 
skin pathology of the VA 
examiners in February 2004 and 
in August 2005, and on the 
findings of a "skin tumor" of 
the abdomen by VA records, 
dated  in October 2004, in 
January 2005, and in May 2005, 
and painful lipomas of the 
abdomen documented by a private 
physician in September 2004 and 
in April 2006.   

e). Are there scars on the 
fingertips of both hands associated 
with diabetes mellitus, and if so, 
what are the characteristics, for 
example, painful on examination or 
limit function of the tips of the 
finger.  Unretouched color 
photographs should be obtained. 

The examiner should comment on 
the clinical significance of 
the finding of no scars of the 
VA examiner in August 2005, the 
findings of painful finger 
scarring by a private physician 
in October 2003 and in 
September 2004, and the 
findings of painful scars of 
six fingertips, each measuring 
1 cm. by 1 cm., made by Dr. H. 
in May 2006.  



f). What are the indices of renal 
dysfunction?  Is there constant 
albumin with some edema or definite 
decrease in kidney function; or is 
there constant or recurring 
albuminwith hyaline and granular 
casts or red blood cells, and 
transient or slight edema. 

4. Afford the veteran for a VA neurologic 
examination to determine the severity of 
peripheral neuropathy of the upper and 
lower extremities associated with diabetes 
mellitus.  The examination should include 
nerve conduction studies and an EMG. The 
claims file should be made available to 
the examiner for review.   

The examiner is asked to identify the 
specific nerve or nerves involved in each 
affected extremity, if possible, and to 
provide an opinion as to the severity of 
any nerve impairment (i.e., mild, 
moderate, moderately severe, and severe).  
In so doing, the examiner is asked to 
distinguish between neurological 
manifestations of the veteran's service-
connected diabetes mellitus and any 
neurological deficit from his nonservice-
connected herniated nucleus pulposus of 
the lumbosacral spine and service-
connected fracture of the spinous process 
at C6.  

5. Upon completion of the foregoing, the 
claims should be adjudicated, except for 
the effective-date claim. 

On the rating reduction for nephropathy 
with proteinuria and urinary frequency 
associated, issue a statement of the case.  



On the claim for increase for diabetes 
mellitus, if a compensable rating is 
assignable for peripheral neuropathy of 
any upper or lower extremity, the 
disability should be separately rated 
unless the criteria for a 100 percent 
rating under Diagnostic Code 7913 are met.  

If any decision remains adverse to the 
veteran, provide him with a supplemental 
statement of the case and return the case 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).


